—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J., at hearing; Ira Globerman, J., at jury trial and sentence), rendered January 30, 1996, convicting defendant of robbery in the first degree, burglary in the first degree and criminal impersonation in the first degree, and sentencing him to concurrent terms of 7V2 to 15 years, 7V2 to 15 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. The hearing court properly exercised its discretion in restricting defendant’s cross-examination of the investigating detective on irrelevant matters, while affording ample latitude with respect to material issues (see, People v Rivera, 254 AD2d 199), and defendant was not prejudiced by the preclusion of questions related to his consent to go to or remain at the precinct (People v Artis, 201 AD2d 488). The record supports the hearing court’s determination that there was an independent source to support the complainant’s in-court identification (see, People v Hyatt, 162 AD2d 713, lv denied 76 NY2d 987).
Defendant was not entitled to a missing witness charge with respect to a detective where there was no demonstration that this witness would provide noncumulative testimony on a material issue (see, People v Cortijo, 251 AD2d 256). Concur— Lerner, P. J., Wallach, Tom and Andrias, JJ.